13-2833-cr
United States v. Beras

                                  UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed on or
after January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and
this Court’s Local Rule 32.1.1. When citing a summary order in a document filed with this Court, a
party must cite either the Federal Appendix or an electronic database (with the notation “summary
order”). A party citing a summary order must serve a copy of it on any party not represented by
counsel.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the 2nd
day of July, two thousand fourteen.

PRESENT:
            JOSÉ A. CABRANES,
            SUSAN L. CARNEY,
            CHRISTOPHER F. DRONEY,
                         Circuit Judges.
_____________________________________

UNITED STATES OF AMERICA,

                     Appellee,

                             v.                                     No. 13-2833-cr

LUIS BERAS,

            Defendant-Appellant.
_____________________________________

FOR LUIS BERAS:                                      Molly Corbett, Office of the Federal Public
                                                     Defender, for Lisa A. Peebles, Acting Federal
                                                     Public Defender, Albany, NY.

FOR UNITED STATES:                                   Daniel Hanlon, Brenda K. Sannes, Assistant
                                                     United States Attorneys, for Richard S.
                                                     Hartunian, United States Attorney for the
                                                     Northern District of New York, Syracuse,
                                                     NY.
        Appeal from a judgment of conviction of the United States District Court for the Northern
District of New York (Thomas J. McAvoy, Judge).

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the appeal is DISMISSED.

        Defendant Luis Beras appeals from an amended judgment of conviction entered on July 12,
2013, for conspiring to possess with intent to distribute and to distribute fifty grams or more of
crack cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and 846. We assume the parties’ familiarity with
the underlying facts and the procedural history of the case, to which we refer only as necessary to
explain our decision to affirm.

         Beras contends on appeal that his sentence was procedurally unreasonable. See United States
v. Cavera, 550 F.3d 180, 190, 192-93 (2d Cir. 2008) (en banc) (describing procedural reasonableness
review). Specifically, he argues that the District Court (1) failed to state on the record the sentencing
calculations upon which the sentence was based, (2) failed to explain its sentencing determinations
to allow for meaningful appellate review, and (3) misunderstood its sentencing discretion.

         These arguments, however, are all barred by Beras’s plea agreement, wherein he “waives any
and all rights . . . to appeal or collaterally attack his conviction and any sentence of imprisonment,
including any related issues with respect to the establishment of the advisory Sentencing Guidelines
range or the reasonableness of the sentence imposed.” App. 22 (emphasis supplied). We generally
enforce knowing and voluntary appellate waivers. See United States v. Riggi, 649 F.3d 143, 147 (2d Cir.
2011); United States v. Ready, 82 F.3d 551, 556 (2d Cir. 1996). Exceptions to the presumption of
enforceability are limited, and nothing in the record of this case warrants such an exception. See
United States v. Gomez-Perez, 215 F.3d 315, 319 (2d Cir. 2000) (“[E]xceptions to the presumption of
the enforceability of a waiver . . . occupy a very circumscribed area of our jurisprudence.”). Beras
does not even acknowledge the waiver of appeal in his brief, much less argue that it was not made
knowingly or voluntarily, or that there was a clear or obvious breach of the plea agreement by the
government.

       In sum, because we identify no breach of the plea agreement by the government and no
other basis for declining to enforce Beras’s appellate waiver, we conclude that the appellate waiver is
enforceable and, accordingly, we order that this appeal be DISMISSED.

                                                        FOR THE COURT:
                                                        Catherine O’Hagan Wolfe, Clerk




                                                   2